Citation Nr: 0836286	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  07-10 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska.


THE ISSUE

Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Rachel A. Patner, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1941 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for a left hip 
disability.


FINDING OF FACT

The veteran's left hip disability (arthritis status post 
total hip arthroplasty) first manifested many years after 
service and is not related to his service or to any aspect 
thereof.


CONCLUSION OF LAW

A left hip disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for some disorders, including arthritis, 
will be rebuttably presumed if manifested to a compensable 
degree within a year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).  

The veteran contends that he is entitled to service 
connection for his left hip disability, but has not supported 
the contention with any specific allegation indicating why he 
believes his left hip disability is related to his active 
service.

A review of the veteran's service medical records does not 
reflect complaint, treatment, or diagnosis of any left hip 
disability.  On examination in October 1945, prior to 
separation from service, no abnormalities of the left hip 
were found.  The veteran was not diagnosed with arthritis.  
As no abnormality of either hip was found on examination at 
separation from service, the Board finds that a chronic 
disorder of the left hip did not manifest during service.  
38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
left hip disability.  38 C.F.R. § 3.303(b).  The first post-
service clinical evidence of any problems related to the 
veteran's hip is a private medical record dated March 2006.  
The veteran sought medical treatment for pain in his left hip 
and received a left hip injection.  A follow-up visit in May 
2006 shows the left hip injection relieved the disability 
only temporarily.  The veteran underwent a left total hip 
arthroplasty in June 2006.  Subsequently, a record dated July 
2006 shows good symptom relief from the surgery.  At no time 
did any treating provider relate the veteran's left hip 
arthritis to his period of active service.  

The private records associated with the arthroplasty are not 
of record.  Despite a request for the authorization of the 
release of these records, the veteran failed to respond to 
the request.  Therefore, VA was unable to obtain those 
records to consider in adjudicating this claim.  However, the 
Board notes that the duty to assist is not a one-way street.  
If a veteran wishes help in developing his claim, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  VA is unable to obtains those records without the 
appropriate release from the veteran and thus the Board will 
adjudicate this claim without those records as they are not 
feasibly available.

Although the veteran underwent a total hip arthroplasty in 
June 2006, there is no evidence of prior left hip disability.  
The left hip disability was first treated approximately 60 
years after his separation from service.  As there is no 
evidence of any arthritis or a left hip disability for which 
service connection may be granted on a presumptive basis 
within one year of his separation from service, the veteran 
is not entitled to service connection for his left hip 
disability on a presumptive basis.  Additionally, in view of 
the lengthy period without treatment or complaints of such 
condition, there is no evidence of a continuity of treatment, 
which weighs heavily against the claim.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no evidence of a left hip disability 
during service.  As there is no evidence of a left hip 
disability during the veteran's service, the Board finds that 
a VA opinion as to whether his currently diagnosed left hip 
disability is related to his active service is not required 
in this case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
There is no competent, probative evidence establishing a 
medical nexus between military service and the veteran's left 
hip disability.  Thus, service connection for left hip 
disability is not warranted.  Boyer v. West, 210 F.3d 1351 
(Fed. Cir. 2000).  

The Board has considered the veteran's assertions that his 
left hip disability is related to his period of active 
service.  To the extent that the veteran ascribes his current 
disorder to his service, however, his opinion is not 
probative or competent.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (layperson is generally not competent to opine on 
matter requiring knowledge of medical principles); Layno v. 
Brown, 6 Vet. App. 465 (1994).  Additionally, the veteran's 
statements may be competent to support a claim for service 
connection where the events or the presence of disability, or 
symptoms of a disability are subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, 
arthritis, as contrasted with symptoms of pain and swelling, 
is not subject to lay diagnosis.  The veteran can report 
having pain and swelling.  However, those are subjective 
symptoms and the associated disorders are not readily 
identifiable a way that may be observed objectively.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  There are many different 
joint disorders.  The veteran does not have the medical 
expertise to discern the nature of any current orthopedic 
diagnosis nor does he have the medical expertise to provide 
an opinion regarding the etiology.  In sum, the issue does 
not involve a simple diagnosis.  The veteran is competent to 
report that he has been told of a diagnosis of a left hip 
disorder, but he is not competent to provide a medical 
opinion regarding the etiology.

The weight of the credible evidence demonstrates that the 
veteran's left hip disability first manifested many years 
after service and is not related to his active service or to 
any incident therein.  As the preponderance of the evidence 
is against the claim for service connection for his left hip 
disability, the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2006, and a 
rating decision in November 2006.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decision.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notice provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notice has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied its 
duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in the March 2007 statement 
of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

ORDER

Service connection for a left hip disability is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


